Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.172 Filed 07/20/21 Page 1 of 31




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,
                                             Case No. 19-cr-20139
v.                                           Hon. Arthur J. Tarnow

WALTER SHERROD,

     Defendant.
_________________________________/

               Response in Opposition to [28] Sherrod’s
                 Motion for Compassionate Release

      Defendant Walter Sherrod seeks compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). This motion should be denied, given that the defendant has

been vaccinated against COVID-19,1 and therefore does not present an

extraordinary and compelling reason permitting relief.

I.    Background

      A.    Criminal Conduct

      Between October and December of 2018, a confidential informant, at the

direction of FBI agents, made several controlled buys of cocaine and heroin from



      1
        The government submits that by the time the Court likely decides this
matter Sherrod will have received his second shot of the Pfizer vaccine (he has
already received the first). For that reason, throughout this response, the
government refers to Sherrod as being fully vaccinated.
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.173 Filed 07/20/21 Page 2 of 31




Sherrod. PSR ¶ 11. On December 20, 2018, Sherrod possessed, at his residence, at

least 133 grams of cocaine, 74 grams of heroin, and 1,170 grams of marijuana, all

of which he intended to distribute. ECF No. 20, Rule 11 Plea Agreement, Factual

Basis. On the same day, Sherrod also possessed, at his residence, a lever action

long gun .44 Magnum, Taurus .38 special revolver, Smith & Wesson .38 special

revolver, Mossberg 12 gauge Model 88 shotgun, and Ruger 10/22 carbine .22LR,

all of which he used to protect controlled substances and proceeds from

distributing controlled substances. Id.

      On March 13, 2019, Sherrod was charged in a six-count Indictment. PSR ¶

4. On September 11, 2019, Sherrod plead guilty to Counts 2-4 and 6 of the

Indictment (PWID cocaine, PWID heroin, PWID marijuana, and possession of

firearms in furtherance of a drug trafficking crime, respectively), pursuant to a

Rule 11 Plea Agreement. Id. at ¶ 6. Count 6 carried a five-year mandatory

minimum sentence, consecutive to any other sentence. Pursuant to the Rule 11

Plea Agreement, the government agreed to dismiss remaining counts,

including Count 1 (PWID 28 grams or more of crack cocaine), which would

have carried a separate five-year mandatory minimum sentence (i.e.,

Sherrod’s total mandatory minimum sentence would have been ten years if he

plead guilty to Counts 1 and 6). The parties agreed that the sentence in this case

should be 96 months. Id. at ¶ 7.


                                          -2-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.174 Filed 07/20/21 Page 3 of 31




      The parties calculated an offense level of 21 and a sentencing guideline

range of 37-46 months (on Counts 2-4) plus 60 months mandatory minimum (on

Count 6), for a total of 97-106 months. PSR ¶ 7. Probation calculated an offense

level of 23 and a sentencing guideline range of 46-57 months (on Counts 2-4) plus

60 months mandatory minimum (on Count 6) for a total of 106-117 months. PSR

¶¶ 28, 51-52.

      On December 12, 2019, the Court sentenced Sherrod to 36 months (on

Counts 2-4) plus 60 months (on Count 6), for a total of 96 months. ECF No. 24,

Judgment.

      Sherrod is serving his sentence at FCI Morgantown. He has an anticipated

release date of December 16, 2026. He has served a very small portion of his 96

months sentence. He has not committed any disciplinary infractions during his

time in BOP custody.

      B.    Request for Compassionate Release

      On April 13, 2021, Sherrod submitted a request for compassionate release to

the warden. Sherrod’s request did not reference any specific health conditions that

might make him more susceptible to contracting COVID-19. His request vaguely

referenced his “medical history and condition do to the cov.19.” On May 10, 2021,

the warden denied his request.




                                        -3-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.175 Filed 07/20/21 Page 4 of 31




      Sherrod’s motion for compassionate release (ECF No. 28) should be denied

because Sherrod (1) failed to exhaust his administrative remedies (because the

conditions alleged in his administrative request are less than what is alleged in his

motion, which means he did not give BOP an opportunity to adequately review his

claim before motioning this Court) and (2) he has been fully vaccinated against

COVID-19. Therefore, based on #1 or #2, he is ineligible for compassionate

release.

      The undersigned obtained Sherrod’s medical records from BOP, which have

been (or will be) filed under seal. The records reveal that Sherrod is obese

(diagnosed 5/25/2021, although his BMI is not specified), denied hypertension

(during a 2/9/2021 clinical encounter), reported that he smoked one pack of

cigarettes per day for 20 years (during a 2/28/2020 clinical encounter), denied the

COVID-19 vaccine (on 4/2/2021), and (later changed his mind and) obtained the

first shot of the Pfizer COVID-19 vaccine (on 7/14/2021).

      C.     Exhaustion Argument2

      Until recently, only the Bureau of Prisons could move for compassionate

release. The First Step Act of 2018 amended the statute, permitting defendants to




      2
         The government provides its exhaustion requirement for completeness, but
also relies on the fact that Sherrod has been fully vaccinated, which disqualifies
him from compassionate release consideration.
                                         -4-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.176 Filed 07/20/21 Page 5 of 31




move for it too. First Step Act § 603(b), Pub. L. No. 115-319, 132 Stat. 5194, 5239

(Dec. 21, 2018).

      But the provision permitting a defendant-initiated motion includes an

exhaustion requirement. Id. A district court may not grant a defendant’s motion for

compassionate release unless the defendant files it “after” the earlier of (1) the

defendant “fully exhaust[ing] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf,” or (2) “the lapse of

30 days from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832 (6th

Cir. 2020). As the Sixth Circuit held in Alam, this statutory exhaustion requirement

is “a mandatory condition” that “must be enforced” when the government raises it.

Id. at 832–36; accord United States v. Raia, 954 F.3d 594, 595–97 (3d Cir. 2020).

      Section 3582(c)(1)(A) also means that an inmate may not move for

compassionate release on a different ground than the one he raised during the

administrative process. The whole point of § 3582(c)(1)(A)’s exhaustion

requirement is to ensure that the Bureau of Prisons has the opportunity to evaluate

and consider an inmate’s request first, while allowing the inmate to seek relief in

court if the Bureau of Prisons denies or fails to act upon the request. Alam, 960

F.3d at 835–36. So when “the factual basis in the administrative request and the

motion before the court are different, a defendant does not satisfy the exhaustion


                                         -5-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.177 Filed 07/20/21 Page 6 of 31




requirement because he does not give the BOP an opportunity to act on the request

before [he] brings his request to the courts.” United States v. Asmar, 465 F.Supp.3d

716, 719 (E.D. Mich. 2020); accord United States v. Mogavero, No. 15-00074,

2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020) (“Proper exhaustion necessarily

requires the inmate to present the same factual basis for the compassionate-release

request to the warden.”); United States v. Jenkins, 2020 WL 1872568, at *1 (D.

Neb. Apr. 14, 2020); United States v. Valenta, 2020 WL 1689786, at *1 (W.D. Pa.

Apr. 7, 2020).

      Furthermore, although district courts have split on this issue, the Seventh

Circuit recently held that§ 3582(c)(1)(A) requires issue-specific exhaustion. In

United States v. Williams, 987 F.3d 700 (7th Cir. 2021), the court opined that §

3582(c)(1)(A)’s exhaustion requirement more closely resembles the exhaustion

requirement in the Prison Litigation Reform Act (PLRA). Williams, 987 F.3d at

703. The PLRA requires “proper exhaustion” of available administrative remedies

in order to afford prisons an opportunity to address issues before they are brought

to federal court. Williams, 987 F.3d at 703; see 42 U.S.C. § 1997e(a). Because an

inmate cannot satisfactorily exhaust under the PLRA by filing a grievance on one

ground and then suing in court on an unrelated ground, the court held that an

inmate must raise the same issues in the Bureau of Prisons and federal court in

order to exhaust under § 3582(c)(1)(A). Williams, 987 F.3d at 704.


                                        -6-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.178 Filed 07/20/21 Page 7 of 31




      The best reading of Sixth Circuit law is also that § 3582(c)(1)(A) requires

issue-specific exhaustion. As the Sixth Circuit has explained, an exhaustion statute

“written in more general terms” commands “issue exhaustion if an agency’s rules

so require.” Island Creek Coal Co. v. Bryan, 937 F.3d 738, 746–47 (6th Cir. 2019)

(citing Woodford v. Ngo, 548 U.S. 81, 90–91 (2006)); accord Cuevas-Nuno v.

Barr, 969 F.3d 331, 334–35 & n.4 (6th Cir. 2020). Section 3582(c)(1)(A) is just

such a statute, and the agency’s rules here require an inmate to identify “[t]he

extraordinary or compelling circumstances that the inmate believes warrant

consideration” for compassionate release. 28 C.F.R. § 571.61(a)(1).

      Thus, an inmate seeking relief based on a combination of Covid-19 and a

particular medical condition or conditions must first make that specific request to

the Bureau of Prisons before seeking relief in court. Island Creek Coal Co., 937

F.3d at 746–47; see Alam, 960 F.3d at 834–36 (emphasizing the issue-specific

nature of exhaustion under § 3582(c)(1)(A)).

      Sherrod did not comply with § 3582(c)(1)(A)’s mandatory exhaustion

requirement. Sherrod’s motion for compassionate release should therefore be

dismissed for failure to exhaust. Alam, 960 F.3d at 836.

      D.     BOP’s Response to the COVID-19 Pandemic

      As the Court is aware, from the moment the pandemic began, the Bureau of

Prisons (BOP) made extensive changes to its operations, based on a plan that was


                                         -7-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.179 Filed 07/20/21 Page 8 of 31




prepared over many years, and refined in early 2020 in consultation with the

Centers for Disease Control and the World Health Organization. Those efforts

continue.

      The government recognizes that the COVID-19 case rate at a particular

institution may change at any time. We therefore focus primarily on considerations

specific to the defendant. But BOP’s success at many institutions in limiting the

spread of the virus, and in stemming outbreaks when they occur, provides an

important backdrop for the defendant’s motion.

      BOP’s “action plan” is described in detail at www.bop.gov/coronavirus/. As

part of that plan, all newly arriving inmates are quarantined and not released into

the general population until 14 days have passed and the inmate has tested

negative; inmate movement within an institution is restricted in order to promote

social distancing; mask wearing by inmates and staff is required; all facility staff

are screened for symptoms daily; social visiting has been suspended at nearly all

institutions; and access by other outsiders is restricted to only those performing

essential services, who are also screened before entry.

      In addition, acting under the authority granted in the CARES Act, BOP has

transferred many thousands of inmates to home confinement, focusing on

nonviolent offenders who have served the majority of their sentences.3 This


      3
          This Court does not have authority to grant a transfer to home confinement,
                                         -8-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.180 Filed 07/20/21 Page 9 of 31




initiative, combined with the reduced number of new arrivals during the pandemic

and the ordinary release of prisoners upon completion of their sentences, has led to

a dramatic decrease in the total BOP population, which in turn has increased

opportunities for social distancing and reduced the strain on BOP resources. The

total BOP population, which was approximately 170,000 at the beginning of the

pandemic, is now more than 10% lower, at the lowest level in decades.

      When an outbreak does occur, any infected inmate is immediately

quarantined, and all contacts (including entire housing units if warranted) are

tested and quarantined as necessary, until all contacts return at least two negative

tests in a two-week period.

      All of these strenuous efforts have been fruitful. To be sure, there is no way

to stop this virus short of widespread vaccination, and inmates inevitably will be

infected and some may succumb, just as in the population at large. But it is notable



or review BOP’s administrative decision regarding that issue. See 18 U.S.C.
§ 3621(b) (BOP’s designation decision is not subject to judicial review); see also,
e.g., United States v. Gray, 2020 WL 6822949, at *2 (E.D. Pa. Nov. 20, 2020)
(Sanchez, C.J.); United States v. Rodriguez-Collazo, 2020 WL 2126756, at *2-3
(E.D. Pa. May 4, 2020) (Younge, J.); United States v. Pettiway, 2020 WL
3469043, at *2 (E.D. Pa. June 25, 2020) (Bartle, J.); United States v. Torres, 2020
WL 3498156, at *5-6 (E.D. Pa. June 29, 2020) (Kearney, J.); United States v. Cruz,
2020 WL 1904476, at *4 (M.D. Pa. Apr. 17, 2020); United States v. Mabe, 2020
U.S. Dist. LEXIS 66269, at *1 (E.D. Tenn. Apr. 15, 2020) (“the CARES Act
places decision making authority solely within the discretion of the Attorney
General and the Director of the Bureau of Prisons. . . . This Court therefore does
not have power to grant relief under Section 12003 of the CARES Act.”).
                                         -9-
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.181 Filed 07/20/21 Page 10 of 31




that the rate of deaths in federal prisons as a whole has been lower than that in the

general U.S. population, a notable achievement given the known risks of viral

spread in a congregate prison setting.

       Specifically as it relates to the defendant, BOP’s aggressive efforts have

extended to FCI Morgantown. That institution houses 409 inmates. At present,

there are 0 inmates who are reported positive. There are also 158 current inmates

who previously tested positive and have recovered. There have been 0 COVID-

related deaths at this institution. The latest statistics are available at

www.bop.gov/coronavirus.

       E.      Vaccinations

       BOP is working with the CDC and the federal government’s COVID-19

Vaccine/Therapeutics Operation (formerly known as Operation Warp Speed) to

ensure that BOP receives the COVID-19 vaccine as it becomes available. As of the

week of February 8, 2021, doses of the vaccine had been delivered to every BOP

institution.

       BOP offered the vaccine first to full-time staff because staff members—who

come and go between the facility and the community—present a more likely vector

for COVID-19 transmission into an institution. As of this time, vaccines have been

administered to all willing staff members, and BOP continues to encourage staff




                                           - 10 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.182 Filed 07/20/21 Page 11 of 31




members who have not accepted a vaccine to do so. (Staff members may also

obtain and have obtained vaccinations from other providers in the community.)

      BOP is now in the process of offering vaccines to inmates, proceeding based

on priority of need in accordance with CDC guidelines. In general, the vaccine is

offered first to inmates over 75 years of age; then to inmates over 65 years of age;

then to inmates of any age who present a condition identified by the CDC as

presenting a risk of severe COVID-19 disease; and then to all inmates. As of this

time, BOP has administered a total of 202,346 doses to staff and inmates

nationwide. As of mid-April 2021, BOP estimated that if it continued to receive

doses at the then-current pace it will have offered a vaccine to every inmate in its

custody by June 1, 2021. As a court recently observed, “Since the vaccines became

available, the Bureau of Prisons diligently and efficiently administered the doses

allocated to it, leading all jurisdictions and Federal entities in its vaccine utilization

rate.” United States v. Roper, 2021 WL 963583, at *3 (E.D. Pa. Mar. 15, 2021)

(Kearney, J.) (footnote omitted).

      At FCI Milan, where the defendant is held, BOP has fully vaccinated 96

staff members, and 245 inmates (which is 60% of the current inmate population,

and does not account for those additional inmates who declined vaccination).

      The clinical guidance provided to BOP health services professionals is

available at


                                          - 11 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.183 Filed 07/20/21 Page 12 of 31




https://www.bop.gov/resources/pdfs/covid19_vaccine_guidance_20210311.pdf.

The latest information on BOP’s vaccination efforts, including the number of

completed vaccinations at each institution, is available at

https://www.bop.gov/coronavirus/, and is updated every weekday.

II.   Argument

      A.     Governing Law

      The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act on December 21, 2018, provides in pertinent part:

      (c) Modification of an Imposed Term of Imprisonment.—The court may not
      modify a term of imprisonment once it has been imposed except that—

      (1) in any case—

      (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that—

      (i) extraordinary and compelling reasons warrant such a reduction . . .

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general

policy statements regarding the sentencing modification provisions in section
                                         - 12 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.184 Filed 07/20/21 Page 13 of 31




3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary

and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples. Rehabilitation of the defendant alone shall not be

considered an extraordinary and compelling reason.”4

      The Sentencing Guidelines policy statement appears at § 1B1.13, and

provides that the Court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C.

§ 3553(a), to the extent that they are applicable,” and the Court determines that

“the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” Although the Sixth Circuit has

concluded that this policy statement is not currently binding in connection with

motions filed by defendants, see United States v. Elias, 984 F.3d 516, 519 (6th Cir.

2021), the courts of appeals have recognized that it continues to provide important

“guideposts.” United States v. McGee, -- F.3d --, 2021 WL 1168980, at *10 (10th

Cir. Mar. 29, 2021); see United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020) (“The substantive aspects of the Sentencing Commission’s analysis in §



      4
        The inmate does not have a right to a hearing. Rule 43(b)(4) of the Federal
Rules of Criminal Procedure states that a defendant need not be present where
“[t]he proceeding involves the correction or reduction of sentence under Rule 35 or
18 U.S.C. § 3582(c).” See Dillon v. United States, 560 U.S. 817, 827-28 (2010)
(observing that, under Rule 43(b)(4), a defendant need not be present at a
proceeding under 18 U.S.C. § 3582(c)(2)).
                                        - 13 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.185 Filed 07/20/21 Page 14 of 31




1B1.13 and its Application Notes provide a working definition of ‘extraordinary

and compelling reasons’; a judge who strikes off on a different path risks an

appellate holding that judicial discretion has been abused.”).

      In application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release.

The note provides as follows:

      1. Extraordinary and Compelling Reasons.—Provided the defendant meets
      the requirements of subdivision (2) [regarding absence of danger to the
      community], extraordinary and compelling reasons exist under any of the
      circumstances set forth below:

      (A)    Medical Condition of the Defendant.—

             (i)    The defendant is suffering from a terminal illness (i.e., a serious
                    and advanced illness with an end of life trajectory). A specific
                    prognosis of life expectancy (i.e., a probability of death within a
                    specific time period) is not required. Examples include
                    metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                    (ALS), end-stage organ disease, and advanced dementia.

             (ii)   The defendant is—

                    (I)    suffering from a serious physical or medical condition,

                    (II)   suffering from a serious functional or cognitive
                           impairment, or

                    (III) experiencing deteriorating physical or mental health
                          because of the aging process,

                    that substantially diminishes the ability of the defendant to
                    provide self-care within the environment of a correctional
                    facility and from which he or she is not expected to recover.


                                        - 14 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.186 Filed 07/20/21 Page 15 of 31




      (B)    Age of the Defendant.—The defendant (i) is at least 65 years old;
             (ii) is experiencing a serious deterioration in physical or mental health
             because of the aging process; and (iii) has served at least 10 years or
             75 percent of his or her term of imprisonment, whichever is less.

      (C)    Family Circumstances.—

             (i)    The death or incapacitation of the caregiver of the defendant’s
                    minor child or minor children.

             (ii)   The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

      (D)    Other Reasons.—As determined by the Director of the Bureau of
             Prisons, there exists in the defendant’s case an extraordinary and
             compelling reason other than, or in combination with, the reasons
             described in subdivisions (A) through (C).

      In general, the defendant has the burden to show circumstances meeting the

test for compassionate release. See, e.g., United States v. Neal, 2020 WL 5993290,

at *4 (E.D. Pa. Oct. 9, 2020) (Gallagher, J.); United States v. Adeyemi, 2020 WL

3642478, at *16 (E.D. Pa. July 6, 2020) (Kearney, J.). As the terminology in the

statute makes clear, compassionate release is “rare” and “extraordinary.” United

States v. Willis, 382 F. Supp. 3d 1185, 1188 (D.N.M. 2019) (Johnson, J.) (citations

omitted). That statutory requirement means that a defendant’s reasons for release

must satisfy two strict criteria. 18 U.S.C. § 3582(c)(1)(A)(i). The defendant’s

reasons must be “extraordinary”—meaning exceptional or uncommon. United

States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22,

2020); United States v. Sapp, No. 14-CR-20520, 2020 WL 515935, at *3 (E.D.
                                        - 15 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.187 Filed 07/20/21 Page 16 of 31




Mich. Jan. 31, 2020). The reasons must also be “compelling”—meaning “so great

that irreparable harm or injustice would result if the relief is not granted.” Sapp,

2020 WL 515935, at *3. A defendant must establish both criteria to satisfy the

statute’s eligibility threshold. Sherrod has satisfied neither.

      B.     COVID-19 and Compassionate Release

      The fact of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, does not alone provide a basis for a sentence

reduction. The guideline policy statement describes specific serious medical

conditions afflicting an individual inmate, not generalized threats to the entire

population. The Third Circuit therefore held: “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see United States

v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir. 2020) (per curiam) (not

precedential) (“[T]he existence of some health risk to every federal prisoner as the

result of this global pandemic does not, without more, provide the sole basis for

granting release to each and every prisoner within our Circuit.”); see also United

States v. Hegyi, 2020 WL 7090710, at *2 (N.D. Ind. Dec. 4, 2020) (Van Bokkelen,




                                         - 16 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.188 Filed 07/20/21 Page 17 of 31




J.) (“the presence of COVID-19 in a prison, even in large numbers, does not justify

compassionate release on its own.”).

      The government acknowledges, however, that an inmate who has not been

offered a vaccine, who presents a risk factor identified by the CDC as increasing

the risk of an adverse outcome from COVID-19, and who is not expected to

recover from that condition, presents “a serious physical or medical condition . . .

that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I), as,

due to his condition, the defendant may be less able to protect himself against an

unfavorable outcome from the disease. See United States v. Tartaglione, 2020 WL

3969778, at *5-6 (E.D. Pa. July 14, 2020) (Slomsky, J.) (“a prisoner seeking

release due to COVID-19 must at least show: (1) a sufficiently serious medical

condition, or advanced age, placing the prisoner at a uniquely high risk of grave

illness or death if infected by COVID-19; and (2) an actual, non-speculative risk of

exposure to COVID-19 in the facility where the prisoner is held” (quoting United

States v. Somerville, 463 F. Supp. 3d 585, 597 (W.D. Pa. 2020) (Ranjan, J.)).

      The CDC’s list of risk factors was most recently updated on March 29, 2021.

See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html. It reports a list of conditions that “can make you

more likely to get severely ill from COVID-19.” An inmate who has not been


                                        - 17 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.189 Filed 07/20/21 Page 18 of 31




offered a vaccine, who presents a condition on that list, presents an “extraordinary

and compelling reason” allowing consideration of compassionate release.5




      5
         Before March 29, 2021, the CDC presented two separate lists of conditions
that either definitively entailed a greater risk of severe illness or “might” entail a
greater risk of severe illness. Those “might” conditions were asthma (moderate-to-
severe); cerebrovascular disease; cystic fibrosis; hypertension;
immunocompromised state from blood or bone marrow transplant, immune
deficiencies, HIV, use of corticosteroids, or use of other immune weakening
medicines; neurologic conditions, such as dementia; liver disease; overweight;
pulmonary fibrosis; thalassemia; and type 1 diabetes mellitus. At that time, the
government maintained – and most courts agreed – that inmates with conditions on
the “might” list did not present an extraordinary basis for relief. See, e.g., United
States v. Durham, 2020 WL 5577884, at *2 (W.D.N.C. Sept. 17, 2020) (Cogburn,
J.); United States v. Moldover, 2020 WL 6731111, at *9 (E.D. Pa. Nov. 13, 2020)
(Slomsky, J.) (“District courts have routinely denied motions for compassionate
release based on allegations of only potential COVID-19 risk factors, including
asthma and hypertension.”).

       In the March 29 revision, the CDC merged the two lists without extensive
explanation. The CDC also presents a page with information for healthcare
providers, which discusses the evidentiary basis for designating each risk factor
and indicates that there remains less extensive support for drawing conclusions
regarding most conditions formerly listed as “might” factors. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-
care/underlyingconditions.html. The government nevertheless continues to follow
CDC guidance and therefore relies on the CDC’s expanded list to define what
constitutes an “extraordinary and compelling” basis for consideration of
compassionate release of an inmate who has not been offered a vaccine.

      It also bears noting that although age is not listed as a separate risk factor,
the CDC has emphasized that it is an important indicator of risk. The CDC page
regarding risk factors, updated on March 29, 2021, states: “More than 80% of
COVID-19 deaths occur in people over age 65, and more than 95% of COVID-19
deaths occur in people older than 45.”
                                        - 18 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.190 Filed 07/20/21 Page 19 of 31




      C.     The Defendant’s Circumstances

      Here, Sherrod presents the risk factors of obesity and history of smoking,

although it is unclear if his conditions are severe enough and ones from which he

might recover. Regardless, he no longer presents an “extraordinary and compelling

reason” because he has been vaccinated.

      BOP administered to Sherrod his first dose of the Pfizer COVID-19 vaccine

on 7/14/2021 (with the second dose expected by the time the Court likely decides

this motion). As a result, the defendant’s motion for compassionate release should

be denied.

      The defendant has received a vaccine approved by the FDA for emergency

use based on its conclusion that, in extensive testing, the vaccine was 95%

effective in preventing COVID-19 infection, including in participants with medical

comorbidities associated with high risk of severe COVID-19 disease. See FDA

Decision Memorandum, Pfizer – Dec. 11, 2020,

https://www.fda.gov/media/144416/download.

      Various studies continue to confirm the efficacy of the vaccines. For

instance, on April 1, 2021, Pfizer reported its follow-up study on the 44,000

participants in its Phase 3 trial. It found that the vaccine, based on mRNA

technology (like the Moderna vaccine), was 91.3% effective against COVID-19,

measured seven days through up to six months after the second dose, across age,


                                        - 19 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.191 Filed 07/20/21 Page 20 of 31




gender, race, and ethnicity demographics, across participants with a variety of

underlying conditions, and during a period through March 13, 2021, when variants

were circulating. Pfizer further found that the vaccine was 100% effective against

severe disease as defined by the CDC and 95.3% effective against severe disease

as defined by the FDA.

https://www.businesswire.com/news/home/20210401005365/en/.

      The CDC likewise recently reported the effectiveness of the Pfizer and

Moderna vaccines in preventing infection during the same period, and concluded

that its extensive data “reinforce CDC’s recommendation of full 2-dose

immunization with mRNA vaccines. COVID-19 vaccination is recommended for

all eligible persons . . . .” “Interim Estimates of Vaccine Effectiveness,”

https://www.cdc.gov/mmwr/volumes/70/wr/mm7013e3.htm (Mar. 29, 2021).

      Thus, the defendant has provided effective “self-care” against the virus, and

does not present any extraordinary and compelling reason allowing compassionate

release. As one court recently summarized:

      Here, Defendant is not at high risk of contracting severe COVID-19 because
      Defendant will have received both does of the Pfizer vaccine by the time he
      would be released. According to clinical trials published on the CDC’s
      website, the Pfizer vaccine was 95% effective at preventing COVID-19 in
      people who did not have a previous infection. More importantly for purposes
      of this motion, clinical trials have shown that the Pfizer vaccine is 100%
      effective at preventing severe disease. Therefore, because Defendant will be
      at little-to-no risk of severe COVID-19 shortly after receiving his second
      Pfizer dose, there are no “extraordinary and compelling reasons” justifying a
      compassionate release in this case. See United States v. Miller, No. 13-
                                         - 20 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.192 Filed 07/20/21 Page 21 of 31




      20928, 2021 WL 1115863, at *2 (E.D. Mich. Mar. 24, 2021) (“The court is
      aware of no scientifically derived evidence showing that severe
      complications or death from COVID-19 is likely, or even possible, after an
      individual has received a full vaccination regimen. Over forty million
      individuals have been fully vaccinated in the United States, and the court
      does not know of a single confirmed death of a fully vaccinated individual
      from COVID-19.”).

United States v. Groom, 2021 WL 1220225, at *2 (S.D. Ohio Apr. 1, 2021)

(Sargus, J.).

      Recent decisions overwhelmingly agree with this assessment. See, e.g.,

United States v. Cortez, 2021 WL 689923 (D. Ariz. Feb. 23, 2021) (Logan, J.);

United States v. Godoy-Machuca, 2021 WL 961780, at *2 (D. Ariz. Mar. 15, 2021)

(Humetewa, J.) (defendant also recovered from COVID-19, providing an

additional measure of protection); United States v. Grummer, 2021 WL 568782, at

*2 (S.D. Cal. Feb. 16, 2021) (Sabraw, C.J.) (denying compassionate release to

defendant with several chronic medical conditions when defendant had been fully

vaccinated against COVID-19); United States v. Poupart, 2021 WL 917067, at *1

(D. Conn. Mar. 10, 2021) (Arterton, J.); United States v. Shepard, 2021 WL

848720, at *5 (D.D.C. Mar. 4, 2021) (Moss, J.); United States v. Stewart, 2021 WL

1011041, at *2 (D. Haw. Mar. 16, 2021) (Mollway, J.); United States v. Decano,

2021 WL 1095979, at *6 (D. Haw. Mar. 22, 2021) (Gillmor, J.); United States v.

Johnson, 2021 WL 863754, at *2 (W.D. Ky. Mar. 8, 2021) (Russell, J.); United

States v. Jones, 2021 WL 1172537, at *2 (E.D. La. Mar. 29, 2021) (Barbier, J.);


                                      - 21 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.193 Filed 07/20/21 Page 22 of 31




United States v. McGill, 2021 WL 662182, at *5 (D. Md. Feb. 19, 2021)

(Gallagher, J.); United States v. Gabbard, 2021 WL 1037724, at *3 (E.D. Mich.

Mar. 18, 2021) (Cox, J.); United States v. Williams, 2021 WL 1087692, at *3 (D.

Minn. Mar. 22, 2021) (Frank, J.); United States v. Burks, 2021 WL 1291935, at *2

(D. Minn. Apr. 7, 2021) (Magnuson, J.); United States v. Wakefield, 2021 WL

640690, at *3 (W.D.N.C. Feb. 18, 2021) (Reidinger, C.J.) (defendant presents

obesity, diabetes, and hypertension, but he previously tested positive, and has

received the first dose; “Because he has already contracted the virus and recovered

without complication, and because he is in the process of being vaccinated, the

Defendant cannot meet his burden of establishing that his COVID-19 risk is an

extraordinary and compelling reason for his release.”); United States v. Williams,

2021 WL 966028, at *3 (W.D.N.C. Mar. 15, 2021) (Bell, J.); United States v.

Kosic, 2021 WL 1026498, at *2 (S.D.N.Y. Mar. 17, 2021) (Crotty, J.) (also

rejected other objections based on conditions at Fort Dix, where the inmate

received the first dose of the Moderna vaccine, and also recovered from COVID-

19); United States v. Cardoza, 2021 WL 932017, at *1 (D. Or. Mar. 11, 2021)

(Jones, J.); United States v. Roper, 2021 WL 963583, at *4 (E.D. Pa. Mar. 15,

2021) (Kearney, J.) (“The risk posed to an inoculated Mr. Roper is not an

extraordinary and compelling reason for his release.”); United States v. Stiver,

2021 WL 1110593, at *1 (W.D. Pa. Mar. 23, 2021) (Bissoon, J.); United States v.


                                        - 22 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.194 Filed 07/20/21 Page 23 of 31




Beltran, 2021 WL 398491, at *3 (S.D. Tex. Feb. 1, 2021) (Rainey, J.) (denying

compassionate release to defendant with underlying health conditions when

defendant had received first vaccine dose); United States v. Ballenger, 2021 WL

308814, at *4 (W.D. Wash. Jan. 29, 2021) (Settle, J.); see also United States v.

Lipscomb, 2021 WL 734519, at *2 (M.D. Fla. Feb. 25, 2021) (Chappell, J.)

(inmate received both doses; “What’s more, this demolishes Lipscomb’s

conclusory contention BOP is not taking adequate precautions. Currently, tens—if

not hundreds—of millions of Americans are scurrying to figure out how to get a

vaccine. Yet Lipscomb already received both doses. This does not suggest BOP is

taking COVID-19 lightly or not protecting Lipscomb.”).

      Defendants have contested this consensus, pointing out that the vaccines

may not be 100% effective, that they were not tested in a congregate setting, that

they may not be effective for all individuals, and that variants may emerge that

bypass the vaccines. These courts and others have almost uniformly rejected these

arguments. One explained:

      Given that Rodriguez is or will soon be fully vaccinated against COVID-19,
      the Court concludes that Rodriguez’s obesity and hypertension are not
      extraordinary and compelling reasons justifying his release. . . . Rodriguez
      argues that it is unclear how effective the Pfizer vaccine is, how long its
      effects will last, and whether it protects against the COVID variants, leaving
      a risk that he could still become seriously ill. Although all evidence to date is
      that the Pfizer vaccine is very effective, no one claims that it is 100 percent
      effective, and thus there remains a small risk that Rodriguez could be
      infected by COVID-19 and become seriously ill from that infection. But
      every prisoner runs a small risk of lots of serious medical conditions
                                        - 23 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.195 Filed 07/20/21 Page 24 of 31




      (including COVID-19). The small risk that Rodriguez may contract COVID-
      19 and become seriously ill is simply too speculative to justify his release.

United States v. Rodriguez, 2021 WL 1187149, at *1-2 (D. Minn. Mar. 30, 2021)

(Schlitz, J.). Accordingly, the prevailing view is that “absent some shift in the

scientific consensus, Defendant’s vaccination against COVID-19 precludes the

argument that his susceptibility to the disease is ‘extraordinary and compelling’ for

purposes of § 3582(c)(1)(A).” United States v. Smith, 2021 WL 364636, at *2

(E.D. Mich. Feb. 3, 2021) (Ludington, J.); see also, e.g., United States v. White,

2021 WL 964050, at *2 (E.D. Mich. Mar. 15, 2021) (Levy, J.) (denied after first

dose, and rejects speculation regarding future effectiveness against variants:

“Defendant is free to renew his motion should more information emerge

suggesting that the Pfizer vaccine cannot protect him from new imminent strains of

COVID-19. However, at this time, the Court does not find extraordinary and

compelling circumstances based on that speculation.”); United States v.

Kariblghossian, 2021 WL 1200181, at *3 (C.D. Cal. Mar. 29, 2021) (Snyder, J.)

(“Nonetheless, at this time, the available scientific evidence suggests that the Pfizer

vaccine is highly effective against known variants of the SARS-COV-2 virus that

causes COVID-19) (citing CDC studies and Yang Liu, et. al., Neutralizing Activity

of BNT162b2-Elicited Serum, The New England Journal of Medicine (March 8,

2021),

https://www.nejm.org/doi/full/10.1056/NEJMc2102017?query=featured_home));
                                        - 24 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.196 Filed 07/20/21 Page 25 of 31




United States v. Goston, 2021 WL 872215, at *3 (E.D. Mich. Mar. 9, 2021) (Levy,

J.) (finding the potential that the Pfizer vaccine does not protect against variants

inadequate to justify release); United States v. Brown, 2021 WL 1154207, at *3

(S.D.N.Y. Mar. 26, 2021) (Wood, J.) (speculation about variants is insufficient);

United States v. Del Rosario Martinez, 2021 WL 956158, at *3 n.10 (S.D. Cal.

Mar. 10, 2021) (Anello, J.) (declining to rely on a frequently submitted declaration

of Dr. Tara Vijayan, stating, “with all due respect to Dr. Vijayan’s expertise and

experience, the Court declines to contribute in any fashion to public skepticism

regarding the safety and efficacy of the available COVID-19 vaccines or to

second-guess the Food and Drug Administration’s findings and decision to issue

Emergency Use Authorizations for COVID-19 vaccines ‘for which there is

adequate manufacturing information to ensure its quality and consistency.’ The

Path for a COVID-19 Vaccine from Research to Emergency Use Authorization,

available at www.FDA.gov/COVID19vaccines#FDAVaccineFacts (last visited

3/9/2021).”).

      It is possible that the scientific consensus may shift dramatically if vaccine-

resistant variants emerge or the vaccines prove less efficacious than studies to date

suggest. If those possibilities materialize, nothing would prevent the defendant

from filing another motion for compassionate release. United States v. Singh, 2021

WL 928740, at *3-4 (M.D. Pa. Mar. 11, 2021) (Brann, J.) (“Indeed, the majority of


                                         - 25 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.197 Filed 07/20/21 Page 26 of 31




CDC recommendations for fully vaccinated people indicate that the CDC’s

primary concern is not with fully vaccinated individuals being hospitalized due to

COVID-19, but with such individuals potentially spreading the virus to

unvaccinated individuals. . . . It is, of course, possible that future research will

demonstrate that current, or future, COVID-19 variants mitigate the effectiveness

of the Moderna vaccine to such an extent that the vaccine no longer provides

individuals with effective protection. However, Singh has not demonstrated that

such is the case today and, it bears emphasizing, the burden falls upon Singh to

demonstrate that compassionate release is warranted.”).

      At this time, this Court’s assessment should be driven by the prevailing

scientific view that vaccination makes extremely rare, and possibly eliminates

entirely, the risk of severe disease from the virus. As inmates are vaccinated, this

unprecedented period, in which the threat of the virus sometimes gives rise to

“extraordinary and compelling” circumstances, should come to an end, and

sentence reductions based on medical conditions once again should be limited to

extraordinary conditions that are terminal or severely limit an inmate’s ability to

function in a correctional setting. See, e.g., United States v. Willis, 382 F. Supp. 3d

1185, 1188 (D.N.M. 2019) (Johnson, J.) (relief is “rare” and “extraordinary”);

United States v. Lisi, 440 F. Supp. 3d 246, 251 (S.D.N.Y. 2020) (Failla, J.) (“a

defendant’s medical condition must be one of substantial severity and


                                          - 26 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.198 Filed 07/20/21 Page 27 of 31




irremediability.”); United States v. Polnitz, 2020 WL 1139836, at *2 (E.D. Wis.

Mar. 9, 2020) (Pepper, J.) (must be extraordinary; “Many inmates suffer from pain

and mental illness.”). At present, the defendant does not present any such

condition.

      For all of these reasons, compassionate release is not warranted here.

Further, even if the defendant were at elevated medical risk (which he is not), the

Court must consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate before relief can be granted. 18 U.S.C. § 3582(c)(1)(A). A

defendant’s failure to establish that the § 3553(a) factors support relief is an

independent basis for denying compassionate release. United States v. Ruffin, 978

F.3d 1000, 1008–09 (6th Cir. 2020); accord United States v. Austin, 825 F. App’x

324, 325–27 (6th Cir. 2020) (upholding a district court’s denial of compassionate

release based on the § 3553(a) factors); United States v. Kincaid, 802 F. App’x

187, 188–89 (6th Cir. 2020) (same).

      This Court’s “initial balancing of the § 3553(a) factors during Sherrod’s

sentencing” is presumed to “remain[] an accurate assessment as to whether those

factors justify a sentence reduction.” United States v. Sherwood, 986 F.3d 951, 954

(6th Cir. 2021). The defendant must therefore “make a compelling case as to why

the sentencing court’s § 3553(a) analysis would be different if conducted today.”

Id. Here, even if the Court were to find that Sherrod established extraordinary and


                                         - 27 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.199 Filed 07/20/21 Page 28 of 31




compelling reasons for his release, the § 3553(a) factors should still disqualify him.

      For starters, Sherrod’s remaining sentence weighs heavily against release.

Sherrod’s original sentence already reflects the district court’s evaluation of “the

need to provide just punishment, the need to reflect the seriousness of the offense,

and the need to promote respect for the law” under § 3553(a). Kincaid, 802 F.

App’x at 188; accord Ruffin, 978 F.3d at 1008. Sherrod was sentenced to 96

months, which was below his guideline range of 106 to 117 months.

      The plain language of the compassionate-release statute makes the point

even more directly: it requires that the defendant’s reasons for release “warrant

such a reduction” in his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). That inquiry

depends, at least in part, on the length of time remaining on the defendant’s

sentence, requiring him to justify the magnitude of his requested sentence

reduction. Id. So a defendant who was sentenced below his guideline range, like

Sherrod, must show that his reasons for release are so powerful that they “warrant”

a “reduction” of that size. Id.

      At present, these considerations – including the defendant’s risk of danger to

the community, his vaccination, and BOP’s strenuous efforts to protect inmates

against the spread of COVID-19 – counsel strongly against relief.

      The defendant continues to present a danger to the community, and should

be required to serve the sentence that this Court imposed for his criminal conduct.


                                        - 28 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.200 Filed 07/20/21 Page 29 of 31




The defendant possessed numerous drugs for distribution and numerous firearms to

further his drug trafficking, both of which endanger the community. There is no

doubt that at the time of his offense, the defendant was engaged in prohibited

conduct that presented a significant danger to the community.

      The defendant fails to demonstrate how release for drug and firearms crimes

reflects the seriousness of the offense, promotes respect for the law, and provides

just punishment for the offense. See 18 U.S.C. § 3553(a)(2)(A). A consideration of

the factors above shows that release at this point is inappropriate based on the

offense of conviction, the defendant’s managed medical condition(s), and the

amount of time remaining on the defendant’s sentence.

      To date, courts have generally granted compassionate release where the

inmate suffers from significant ailments that specifically raise the risk of an

adverse outcome from COVID-19, is serving a short sentence or has served most

of a lengthier one, does not present a danger to the community, and/or is held at a

facility where a notable outbreak has occurred. A court recently summarized: “The

common features of the recent cases where inmates have been granted judicial

relief on motions for compassionate release due to the pandemic are either (1)

properly exhausted claims that unreasonably were refused despite the existence of

severe, chronic, or terminal conditions that could warrant release even in the

absence of a pandemic, or (2) in cases where the defendants had severe medical


                                         - 29 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.201 Filed 07/20/21 Page 30 of 31




conditions that placed them at high risk of coronavirus complications, were housed

at a facility with confirmed cases, and had served a large majority of their

sentences.” United States v. Ball, 2020 WL 4816197, at *6 (E.D. Mich. Aug. 19,

2020) (Lawson, J.).

      In sum, upon consideration of all pertinent factors, the motion for

compassionate release should be denied.

                                                 Respectfully submitted,

                                                 SAIMA S. MOHSIN
                                                 Acting United States Attorney

                                                 /s/ Paul A. Kuebler
                                                 Assistant United States Attorney
                                                 211 W. Fort Street, Suite 2001
                                                 Detroit, MI 48226
                                                 Phone: (313) 226-9641
                                                 paul.kuebler@usdoj.gov
Dated: July 20, 2021                             NY4268561




                                        - 30 -
Case 2:19-cr-20139-AJT-MKM ECF No. 33, PageID.202 Filed 07/20/21 Page 31 of 31




                              Certificate of Service

      I hereby certify that on July 20, 2021, the foregoing paper was electronically

filed with the Clerk of the Court using the ECF system, which will electronically

serve all ECF participants.

                                                /s/ Paul A. Kuebler
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Phone: (313) 226-9641
                                                paul.kuebler@usdoj.gov
                                                NY4268561




                                       - 31 -
